           Case 1:19-cv-01668-VSB Document 20 Filed 12/11/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                               12/11/2019
KEVIN GAREY,                                              :
                                                          :
                                        Plaintiff,        :
                                                          :        19-CV-1668 (VSB)
                      -against-                           :
                                                          :              ORDER
FRAMES FOR AMERICA, INC.,                                 :
                                                          :
                                        Defendants. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        On September 9, 2019, I issued an order discontinuing this action without costs and

without prejudice to restore the action to the Court’s docket if the application to restore was

made within thirty (30) days. (Doc. 14.) I then granted two extensions of time to make an

application to restore the action to the docket, such that the final deadline was December 9, 2019.

(See Docs. 15–18.)

        On December 9, 2019, the parties made an application to reopen the case for the limited

purpose of entering the parties’ proposed Stipulation and Order of Dismissal, under which the

Court to retain jurisdiction for the limited purpose of enforcing one provision of the parties’

Confidential Settlement Agreement and Release of Claims.

        Pursuant to Rule 1B of my Individual Rules and Practices, the Court will not retain

jurisdiction to enforce confidential settlement agreements. If the parties wish the Court to retain

jurisdiction, they must place the terms of the settlement on the public record by either providing

a copy of the settlement agreement for the Court to endorse or including the terms of settlement

in their stipulation of dismissal. If the parties wish to file portions of the settlement agreement
          Case 1:19-cv-01668-VSB Document 20 Filed 12/11/19 Page 2 of 2



under seal, they may make an application to do so in accordance with my Individual Rules &

Practices in Civil Cases. If the parties do not wish the Court to retain jurisdiction, they should

revise their stipulation of dismissal to remove that paragraph. Accordingly, it is hereby:

       ORDERED that by December 18, 2019, the parties shall submit a revised stipulation.

       IT IS FURTHER ORDERED that the deadline to restore this case to the docket is

extended nunc pro tunc to December 18, 2019.

SO ORDERED.

Dated: December 11, 2019
       New York, New York

                                                      ______________________
                                                      Vernon S. Broderick
                                                      United States District Judge
